Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
         The affidavit submitted by Dr. Bryan Davies on 02/09/2021 is acknowledged. 

Status of Claims
          Claims 6, 8-11, 16, 20-25, 31, 33-34 and 36-45 are canceled.
          Claims 1-5, 7, 12-15, 17-19, 26-30, 32 and 35 are currently pending.
          Claims 13, 28, 30 and 32 are withdrawn. 
          Claims 1-5, 7, 12, 14-15, 17-19, 26-27, 29 and 35 are examined on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5, 14, 17, 19, 26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (PLOS One, 8, 3, e58997, 2013, pages 1-10) cited in the IDS filed 10/11/2018) in view of Wang et al. (Virology, 457, 2015, pages 179-186) in view of Ahuja et al. (US Patent 6,482,411) in view of Deeudom et al. (Anton van Leeuwenhoek 107:1107-1116, Feb. 2015, cited in the IDS filed 3/31/2020). 
Regarding claim 1, Shin et al. teach:
(a) obtaining a population of bacterial cells comprising nucleic acid constructs encoding a fusion protein under the control of an inducible promoter; e.g. page 3, col. 1, para. 2 to page 3, col. 2, para. 1, teaching expression of fusion genes in E. Coli BK21 (DE3) cells which were transformed with expression vectors.  Taught is that the fusion protein comprises:
(i) a secretion signal sequence; page 2, col.2, para. 5 and page 3, Fig. 1. 
          (ii) a candidate biologically active polypeptide sequence; e.g. page 3, Fig. 1
          (iv) a bacterial membrane anchor sequence; e.g. page. 2, col. 2, para. 5 and page 3, Fig. 1.
          (b) inducing expression of the fusion protein in the bacterial cells; e.g. page 3, col. 1, para. 2 to page 3, col. 2, para. 1. 
          (c) identifying whether the candidate polypeptide sequences have a biological activity of interest, wherein the biological activity of interest is not an antibiotic activity.
          Shin et al. teach the use of live bacteria producing peptides displayed on the cell surface and cleaved by stomach pepsin for use as a therapeutic agent in livestock; e.g. page 7, col. 2, para 2. 

          Shin et al. does not teach that the activity of interest is not an antibiotic activity. 
          Regarding claim 1, Wang et al. teach engineered bacteria used to synthesize antibodies that can be secreted or displayed on the engineered bacterial cell surface; e.g. page 179, col. 2, teaching that that they successfully displayed an anti-HIV antibody on the surface of E.coli bacteria and that the engineered bacteria have shown neutralizing activity in vitro.
          Wang et al. teach linkers; e.g. page 180, col.1, para. 3, Fig. 1 and page 184, col.1, para. 1 and 2.  
          Likewise, Ahuja et al. teach that linkers can be cleavable or uncleavable and of any permutation of amino acid sequences containing Gly, Asn and Ser as well as neutral amino acids, Thr and Ala. Taught was that the length of linkers can vary without significantly affection the biological activity the fusion protein. Taught is that virtually any permutation of amino acid sequences containing Gly, Asn and Ser would be expected to satisfy the criteria for a linker sequence, a sequence that adopt a flexible extended conformation and will not exhibit a propensity for developing an ordered secondary structure which could interact with the functional domains of fusion proteins. Taught is that their length and/or amino acid composition is readily variable. Taught are multiple advantages of linkers, including preventing steric interference; e.g. col.19, ln. 51 to col. 20, ln.10.  Ahuja further teaches that exemplary linker sequences are described in US Patent 5,108,910 (Curtis et al.); e.g. col. 20, lines 8-10. Curtis et al. teach in Col. 18, lines 13-15 a linker sequence they used was a modified version of a linker described in another publication, a publication by Huston et al. 

          Regarding claim 1, Deeudom et al. teach the linker sequence of the N. meningitides Laz encoding gene (i.e., laz), and disclose the sequence of SEQ ID NO: 3 as being a linker sequence; e.g. Fig. 1. Deeudom et al. teach that the linker sequence is “a flexible linker”; e.g. page 1108. 
          It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Shin et al. with the substitution of an antibody as the biologically active peptide sequence wherein one skilled in the art would have been motivated to combine the method of engineering a bacteria to produce an antibody because Wang et al. teach that they successfully displayed an anti-HIV antibody on the surface of E.coli bacteria and that the engineered bacteria have shown neutralizing activity in vitro.  Likewise, in accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) simple substitution of one known element for another to obtain predictable results. There is a reasonable expectation of success of combining Shin et al. with Wang et al. because both references teach an engineered bacteria that displays a product produced by the engineered bacteria, falling squarely in the same area of technology.
It would have been prima facie obvious before the filing of the claimed invention to have used a linker in a construct because Ahuja et al. teaches the advantages of using a linker. The use, structure of, nature of  and placement of a linker, a component of a construct commonly used in the art before the filing of the claimed invention, would  KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements according to known methods to yield predictable results is obvious. 
          It would have been prima facie obvious before the filing of the instant invention to have used the known sequence, a sequence already identified as being a linker, taught by Deeudom et al., given the advantages of using a linker taught by Ahuja et al.  It would have been prima facie obvious before the filing of the instant invention to have used a known sequence as a linker sequence because such sequences are able to separate two domains of a polypeptide such as the sequence taught by Deeudom et al. as being a flexible linker. Likewise, as taught by Ahuja et al, linker sequences have the property of separating two domains of a polypeptide, and employing a known sequence for said linker would have been obvious to one of ordinary skill in the art. Likewise, Ahuja et al. references US Patent 5,073,627 (Curtis et al.) in col. 20, line 8-10, as a reference which describes exemplary linker sequences.  Curtis et al. (US 5,073,627) teach, in col. 6, line 50 to 53, that the length of a linker sequence may vary without significantly affecting the biological activity of the fusion protein.  Further taught by Curtis et al. is a linker sequence that is from 1 to 500 amino acids in length; e.g. col. 7, line 8. The use, structure of, nature of  and placement of a linker, a component of a 
          Regarding claim 2, Wang et al. teach the use of commensal gut bacteria, further teaching future human trials for the prevention of disease, thereby suggesting bacterial species found in normal gut microbial populations of healthy humans. 
Regarding claim 3, Wang et al. teach that their study has shown that the use of bacteria expressing antibodies has the potential to prevent HIV-1 infection, thereby suggesting pro survival of the host as the biological activity of interest. 
 Regarding claim 4, Shin et al. teach incubation of the bacteria; e.g. page 2, col. 1, last paragraph. 
Regarding claim 5, Wang et al. teach incubating E.coli; e.g. page 184, col 2, para. 2.  E.coli is an aerobic bacteria, therefore Shin et al. suggests incubation under aerobic conditions.
Regarding claim 14, Shin teaches that the encoded fusion protein comprises (i) a secretion sequence, (iv) a bacterial membrane anchor sequence (ii) a candidate polypeptide sequence (pg. 3 fig 1). Shin does not teach (iii) a linker sequence. However, it would have been prima facie obvious before the filing of the instant invention that a linker could have been included between the bacterial anchor sequence and the candidate polypeptide sequence for example for the advantage of prevent steric interference at the fusion junction or to provide for a cleavage site as taught by Ahuja et al. Likewise, it would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to have experimented with the exact placement of the candidate polypeptide sequence and the bacterial membrane anchor sequence in 
Regarding claim 17, Shin further teaches that obtaining the population of bacterial cells comprises transforming a population of bacterial cells with said nucleic acid constructs (pg. 3 col 1 para 2 continued to pg. 3 col 2 para 1), wherein the nucleic acid constructs encode a plurality of different candidate polypeptide sequences (pg. 2 Table 1).
Regarding claim 19, Shin et al. teach mutating the identified sequences having antibiotic activity to generate nucleic acid constructs with mutated candidate polypeptide sequences and identifying mutated candidate polypeptide sequences having antibiotic activity; e.g. page 2, Table 1, L, F and Y mutations are introduced.
Regarding claim 26, Shin et al. teach that the bacterial anchor sequence comprises amino acids 46-159 of OmpA (pg. 2 col 2 para 5; "residues 46-159 of outer membrane protein OmpA").
         Regarding claim 35, Shin et al. teach the pET21c vector; e.g. 
As evidenced by the Novagen Product Sheet, pET-21a-d(+) Vectors comprise a T7 transcription terminator; e.g. page 3, Fig. 1. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Wang et al. in view of Ahuja et al. in view of Deeudom et al., as applied to claims 1-5, 14, 17, 19, 26 and 35 above, and further in view of Blakely et al. (Network Biology, Methods and Applications, Methods in Molecular Biology, vol, 781, 2011, Chapter 9). 

Regarding claim 7, Blakely et al. teach screening nucleic acids and pooling bacteria in an effort to save time; e.g. Fig. 1 and the top of page 9. 
It would have been prima facie obvious before the filing of the instant invention to have pooled a first population of bacterial cells and a second population of bacterial cells, saving time and resources as taught by Blakely et al..  Likewise, pooling samples was a well-known practice before the filing of the instant invention and in accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements according to known methods to yield predictable results is obvious. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Wang et al. in view of Ahuja et al. in view of Deeudom et al. as applied to claims 1-5, 14, 17, 19, 26 and 35 above, and further in view of Guralp et al. (PLoS One, 8(3): e59035, 2013), cited in the IDS filed 10/11/2018.
Shin et al., Wang et al., Ahuja et al. and Deeudom et al. do not explicitly teach performing sequencing of the nucleic acid constructs in the population before said inducing step and performing sequencing from the intact cells after said inducing step to identify the candidate polypeptide sequences having antibiotic activity.
Regarding claim 12, Guralp et al. teaches performing sequencing of the nucleic acid constructs after said inducing step to identify the candidate polypeptide sequences Listeria innocua”; pg. 2 fig 1). 
It would have been prima facie obvious to one of ordinary skill in the art to  sequence clonal colonies, before and after induction, using the method of Guralp et al., as a method of identifying candidate polypeptide sequences, as it represented a precise way to identify specific peptide sequences of interest. It would have been prima facie obvious for one of ordinary skill in the art to combine nucleic acid constructs in the population before and after inducing step, as taught by Shin, with performing sequencing of the nucleic acid constructs in the population before said inducing step and performing sequencing from the intact cells after said inducing step to identify the candidate polypeptide sequences having the desired activity, because sequencing would have enabled a method of specifically identifying peptides of interest in the library of constructs.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Wang et al. in view of Ahuja et al. in view of Deeudom et al. as applied to claims 1-5, 14, 17, 19, 26 and 35   above, and further in view of Guralp et al. (PLoS One, 8(3); e59035, 2013), cited in the IDS filed 10/11/2018. 

Shin et al., Wang et al., Ahuja et al. and Deeudom et al. do not teach nucleic acid constructs encoding 1,000 to 10,000,000 different candidate polypeptide sequences. 
Regarding claim 15, Guralp et al. teach that the nucleic acid constructs encoding 1,000 to 10,000,000 different candidate polypeptide sequences or 1,000 to 100,000 different candidate polypeptide sequences (abstract; "constructing and screening a custom library of twelve thousand plantaricin-423 mutants in Escherichia coli"). One of ordinary skill in the art before the filing of the instant invention would have recognized that the method of library construction would have enabled the generation and screening of large libraries of different candidate polypeptide sequences, for example, between 1,000 and 10,000,000. Therefore, it would have been prima facie obvious for one of ordinary skill in the art to combine the population of bacterial cells comprising nucleic acid constructs encoding candidate polypeptide sequences, as taught by Shin, with nucleic acid constructs encoding 1,000 to 10,000,000 different candidate polypeptides.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Wang in view of Ahuja et al. in view of Deeudom et al. as applied to claims 1-5, 14, 17, 19, 26 and 35 above, and further in view of Guralp et al. (PLoS One, 8(3): e59035, 2013), cited in the IDS filed 10/11/2018.

Shin et al., Wang et al., Ahuja et al. and Deeudom et al. do not teach the bacterial cells of the population comprise nucleic acid constructs encoding 2 different candidate polypeptide sequences. 
Regarding claim 18, Guralp et al. teaches the bacterial cells of the population comprise nucleic acid constructs encoding 2 different candidate polypeptide sequences; e.g. pg. 5 col 2 para 3;"will translate this method to a true high-throughput process capable of routinely producing and screening hundreds of thousands of AMP candidates. This will remarkably accelerate current AMP research towards developing novel therapeutics and biotechnological materials".) 
One of ordinary skill in the art would have recognized that the method taught by Guralp et al. would have enabled a method of screen polypeptide variants encoding 2 different candidate polypeptide sequences because of the scope and number of variants screened. Likewise, it would have been prima facie obvious for one of ordinary skill in the art to combine candidate polypeptide sequences, as taught by Shin et al. and Wang et al., with the bacterial cells of the population comprising nucleic acid constructs encoding 2 different candidate polypeptide sequences, as taught by Guralp et al., in view of an artisan of ordinary skill, because it would have enabled more efficient screening for antimicrobial peptide candidates with different properties.

27 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Wang et al. in view of Ahuja et al. in view of Deeudom et al. as applied to claims 1-5, 14, 17, 19, 26 and 35 above, and further in view of Berthet et al. (US 2004/0116665), cited in the IDS filed 10/11/2018.
Regarding claim 27, Shin teaches that the bacterial anchor sequence comprises amino acids 46-159 of OmpA (pg. 2 col 2 para 5; "residues 46-159 of outer membrane protein OmpA"). Shin does not specifically teach that the bacterial membrane anchor sequence comprises a sequence at least 90% identical to SEQ ID NO: 1. 
Regarding claim 27, Berthet teaches a sequence with 100% identity to SEQ ID NO: 1 (SEQ ID NO: 90; AA 67-180 100% sequence identity). Since SEQ ID NO: 1 is a fragment of OmpA [see instant application para [0051]], and since both Shin and Berthet teaches E. coli OmpA, it would have been prima facie obvious before the filing of the instant invention to one of ordinary skill in the art to combine Shin et al., Wang et al., Ahuja et al. and Deeudom et al. with and Berthet et al. to arrive at SEQ ID NO: 1.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Wang et al. in view of Ahuja et al. in view of Deeudom et al. as applied to claims 1-5, 14, 17, 19, 26 and 35 above, and further in view of Berthet et al. (US2004/0116665), cited in the IDS filed 10/11/2018.
Regarding claim 29, Shin et al. teach the secretion signal sequence comprises the first nine amino acids of lipoprotein (Lpp); e.g. page 2, col. 2, para. 5). 
Shin et al. does not teach the secretion signal sequence comprises at least 90% identity to SEQ ID NO: 2. 

It would have been prima facie obvious before the filing of the claimed invention to combine Shin et al. and Berthet et al. to arrive at the instant invention, using a sequence already known in the art as being a secretion signal sequence in the interest of operational efficiency, saving time and resources in using a known sequence.  Likewise, in accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements according to known methods to yield predictable results is obvious. 
 
Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. Applicant’s argument include arguments made in an affidavit submitted by Dr. Bryan Davies on 02/09/2021. 
          Applicant argues on page 7, last paragraph, of remarks that Ahuja does not suggest that any sequence of any length can and should be used as a linker. Applicant further argues that on the basis of Ahuja’s teaching that “Typical surface amino acids in flexible protein regions include Gly, Asn and Ser”, virtually any permutation of amino acid sequences containing Gly, Asn and Ser would be expected to satisfy the above criterial for a linker sequence.  Applicant argues that the teachings of Ahuja suggests that virtually any amino acid segment containing only Gly, Asn and Ser residues could 
          This argument is not found to be persuasive because while it is agreed that Ahuja does not teach that the size of linkers is limitless, Ahuja does teach that the length of linkers can vary significantly without affecting the biological activity of a fusion protein and that the length and/or amino acid composition is variable.  Ahuja teaches in col. 19, lines 55-67 that one advantage of recombinant expression is that linking regions can be readily manipulated so that their length and/or amino acid composition is readily variable. Further taught is that linker sequences can include any permutation of Gly, Asn, Ser, and can further include Thr and Ala. Ahuja’s teachings do not suggest that linkers are limited to amino acid compositions having only Gly, Asn, and Ser. Rather, the teaching that linking regions can be readily manipulated so that their length and amino acid composition is readily variable is reasonably interpreted as meaning that linker regions are a design choice.  Ahuja further teaches that exemplary linker sequences are described in fusion proteins are described in US Patent 5,108,910 (Curtis et al.). Curtis et al. teach in Col. 18, lines 13-15 that their linker sequence was a modified version of the linker described in a publication by Huston et al. 
          In summary, the significance of the Ahuja et al. reference was their teaching that the length and/or amino acid composition of linkers is readily variable and that linkers 
          Applicant argues on page 8, last paragraph that the Examiner’s argument that any sequence using any length will suffice for any linker function is wrong.
          The argument is not found to be persuasive because nowhere in the rejection was it stated that any sequence of any length will suffice for any linker function. Rather, as stated in the above rejection, on the basis of the teachings of the prior art,  the use, structure of, nature of, and placement of a linker, a component of a construct commonly used in the art before the filing of the claimed invention, would have been a matter of design choice, absent evidence to the contrary. 
          Applicant argues on page 10 of remarks that the Examiner used improper hindsight and that there is no basis to select instant SEQ ID NO:3 as a generally useful linker from the teachings of Deeudom. 
          This argument is not found to be persuasive because the motivation to combine the references is found in the references themselves.  It was not taught or suggested by any of the cited references that the length of a linker is limitless.  Rather, it was taught by Ahuja et al. that the length and/or amino acid composition of linkers is readily variable and that linkers have multiple advantages, including preventing steric interference; e.g. col.19, ln. 51 to col. 20, ln.10, thereby suggesting to one of skill in the art that the design of a linker is a function of several variables and further suggest that prima facie obvious to one of skill in the art before the instant invention to have tried the use of a known linker with a reasonable expectation of success.  Absolute expectation of success is not a requirement in an obviousness rejection. 
    In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  One of skill in the art, given the references above before them, would have understood that linkers, which were commonly used in constructs, were a matter of design choice, with varying length and amino acid content.
Applicant’s arguments regarding Dr. Bryan Davies’ declaration on page 10, last paragraph through page 11, of remarks are not found to be persuasive for the following reasons:

2. On page 11, paragraph 2, of remarks it is argued that the linker taught by Deeudom is not linking anything and is therefore not a true linker. This is not persuasive because Applicant broadly claims a “linker” in instant claim 1.  The instant specification generally describes a linker in paragraphs [0045]-[0048], without any particular requirement regarding what a linker links. In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the function of a linker) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
3. Applicant argues on page 11, last paragraph, that Dr. Davies’, as stated in his declaration filed 02/09/2021, found positive results using the sequence of SEQ ID NO: 3 as a linker to be unexpected.  This is not found to be persuasive because there is no data, either in the instant Specification or the affidavit submitted by Dr. Davies on 02/09/2021 showing that SEQ ID NO: 3 was expected to fail and that it unexpectedly worked.  The cited prior art above teaches that linkers were commonly used and that the length and/or amino acid composition of linkers was readily variable and that linkers . 

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A DINES/Primary Examiner, Art Unit 1639